Ron. 11111Mann Richardson
AssistantSeoretaryof state
Austin, Texas

Dear Sir:                            Opinion aso.0-30b3'
                                     Rer Benefitsaffordedby Chapter16,
                                         Title 32 of R.C.Si must be spec-
                                         ificallyadopted.

        The pertineutparts of your requestfor au opinionof this department
read:

        ~“A foreigaoorporatiotihaving a permitto do businessin Texas under
Subdivision37 of Artiale 1302 nowwishes to have the additionalpowers grant-
ed by Chapter15 of Title 32 of the Revised Civil Statutes. These powersare
set out in Articles1495 through1507. Attorneys for the oompauyhave raised
tha followingquestions:

        "1. mether the provisionsof that Chapterapply to the corporation,
            eventhough it doss not specificallyaooept them.

        ‘2.   If a speoifiointentionto aoceptthe protisiousof Chapter15
              must be filed,may a foreignoorporation
                                                   mend its permit to
              aooept these provisions.

         "It has been the praotioeof this DepPrbnent,wherea foreiguaorpora-
tion wishedto ohaugeits pslmit~ frCarone subdivisionof &ticle 1302 to anoth-
er, to requiw the corporationto surrenderits permitandtaka out a new per-
mit under the oorreotsubdivision. In this ease, however, the,oorporation
wishes to keep its presentpurposeclause,and also to nake mrtain that it has
the rights,powsrs and privilegesgrantedby Chapter15. s

         Subdivision37 of Artiole 1302, readsr '37. To establishend main-
tain au oil businessuith authorityto oontraotfor ~thelease and purohase
of the right to prospsotfor, developand use ooal and other minerals,petro-
lsulnandgas: also the right to erect, build and ems all meoessaryoil tanks,
oars and pipes neoessaryfor the operationof the tisinessof the ssme. (Acts
1897, p. 188; G. L, Vol. 10, p. 1242; Aots 1915, p. 225.)"

         &t,icle 1495, Vernon'sAnnotatedCivil Statutea,oontainedin Chap-
ter 15, Title 32, to whiohrefersnoewas nade in,your inquiry,readtj
                                                                   -



Hon. Will Ram Rlohardson,page 2 (05003)



         "This Chapter&raoes oorporationsoreatedfor the purposeof
storing,transporting,b~%ag aad selling oil, gas, salt brine and other
mineral solutionsand liquefiedminerils2also sand and clay for ti
uanufaotureand sale of clay produots).andtheproductionof oil andgas.
(As aaeadedAots 1935, 44th Leg., p. 296, oh. 110, S 2.)"


         Such Artiolems anendedby Aots of 1935, 44th Legislature,page
296, Chapter110. The ssnendatory  aot 1~8 designated88 Seaate Bill lb.
169. We believethe oaptionof the Bill is significant. It reads in part:
"An Aot mending &zbditision36 of Article1302, Title 32,.Chapter1, of
the B vised Civil Statutesof 1925, and amendingArticle 1495 and Subdivl-
SiOh 3 of Article 1496 of Title 32, Chapter15, of the Rsvised Civil
Strtutesof 1926, so as to add, after the words *mineralsolutions,tin
each of said Artiolee,the words 'and liquefiedminerals,'. . . and
amending..."

         Subdivisioa36 of Article 1302, Vernon'sAunotatsdCivil Stntutes,
reads: "36. To store,transport,w and seli.oil,gas, salt; brine and
other mineral solutionsand liquefiedminerals;also sand'andclay for the
manufaotureand sale of olay produots.(As &aendedActs 1935, 44th Leg., p.
296, ch. 110, 8 1.)'

         Thus it seems clearfromthe LsgislatiVeexpressioaoontainedia
the above quoted oaptionthat the adVantagesaffordedby Chapter15, supra,
were to en-tendtothose corporationsoreatedunder Subdivision36, mpra,
and not to those oreatsdunder Subdivision37 above quoted.

         Artdale 1506,Vernon's&notated Civil Statutes,provides: 'Car-
poratioa6organisedunder fhi6 ohapterwhioh shall file with the Secretary
of State a duly authoriaedaoaeptanoeof the provisionsof this law, are
hereby declaredto have, in additionthe powers emsneratedin this chapter,
the power to carry on the businessthereianubhorisedoutsideof as nell
as dthin this State;to own and operaterefineries,easingaadtreatiag
plants,sales offices,warehouses,docks, ships,tank oars and vehiolee
necessaryintie oonduotof their %msiaessaand to oaueethe formationof
corporationsoutsideof this State,not exoeedingone in aw ststte,   ter-
ritory or foreigncountry,whose purposesand pouers exercisedshallbe
only those coaferredby law upon the formingor holdingsoorporationaa
inoorporatedunder the lam of Texas,and om and hold the stook of suoh
oorporationwhen the effeot of such formationor stock holdingis not
substantially to lessen competitionor otherwiseto violate laws probib-
iting trusts rmd monopoliesand ooaspiraoiesia restraintof trade.
(Acts 1915, p. 82.)'

         ~lbbeliem,.thata corporationpreviouslyoreatedunder Subdivl-
sion 36 of Article 1302, or holdinga foreignpermitthereuuder,,~Qnuldbe
requiredto speoifioallyadopt the provisionsof Chapter15, suprr,ia
order to avail itself of the advantagesaffordedthereby. 3ttis our fur-
ther opinionthat a corporationoreatedunder Subdivision37 of such
&tiole, or holdinga foreignpermitthereunder,oould hot adopt the
_   .-   -
                          A




     Hon. Will harm Riohardaon,page 3 (O-3003)



     provisionsthereof.

             He believethere is suoh a differenoein Subdivisions36 and 37 as
     toibllwithin the prohibitionoontainedin Article1314, Vernon'sAkmotated
     Civil Statutes,to the effeeof
                                 that:

             sNo amendmentor ohmgo violativeof the Constitutioaor lawe of
    this State or say provisionof this title or which so ohangesthe original
    purposeof suoh oorporationa8 to preventthe executionthereof,shall bs
    of any foroe or effect."

             It is our opinion,therefore,that a foreign oorporatioaholdinga
    permitunder Subdivision37 of Artiole 1302 may not amead its psmnit so as
    to ohenge its purposeto that authorisedly Subdivision36 thereofin order
    to avail itselfof the provisionsof Chapter15, supra. It muld be required
    to surrenderits presentpermitandtake out a new one under Subdivision36,
    and to specificallyadopt the provisionsof Chapter15. Of ooursethis aould
    not be done unlessthe purposeolausecontainedin the oharterof the oorpor-
    ationwas sufficientlybroad to permit au applioationunder Subdivision36.

             He do not mean to hold that all foreigncorporatioasseekinga per-
    mit totransaotbusinessintie State uuder Subdivision36 of ktiole 1302 0~11,
    as a matter of right, adopt the,provlsions of Chapter16, supra. It is neo-
    essaryto ascertain from the charterof the corporationwhether or mot suoh
    corporationhas the rightsand privilegesaffordedby Chapter15 in the state
    of its oreation. If it has suoh rightsad powers in the state which granted
    the charter,it may adopt the provisionsof Chapter15, and thus acquirethe
    ssme rights ia Texas. On the other hand, if it does not have such rightsin
    the state of its creation,it may not acquirethem in this State by virtue of
    an attemptedadoptionof Chapter15.

             A corporation,besing solely a creatureof law, oaa have ao power
    beyondthat of the law whi‘ohgives it birth. Its capaoltyto a& throughits
    agents out&de of the territoriallimits of the jurlsdiotionwhichcreatedit
    must, in any given ease, be determinedprimarilyly its charterand the laws
    of the state or sovereigntyunder and by virtue of whioh it hasbeen created
    and fromwhich it has derivedits fFArJOhi8e.   It is always subjectto these
    laws, and they have a parmsountinfluenceover its oorporatepowerswherever
    it undertakesto exeroisetherm. Indeed,it is saidthat it oan have no oapa-
    citiesand oaa exerciseno powers anywherewhich are not expresslyor by im-
    pliaationgiven by the laws of the statewhich createdit. Its oorporate
    onmoitg and powersoannot be enlargedor ohangedby the laws of the other
    statesinwhioh it is psrmfttedto do business,exceptby reinoorporation     of
    the associationthere. See Annotation44 A.L.R. 16; 47 A.L.R. 15641 97 A.L.R.
4773 119 A.L.R. 464; see also 23 Am. Jur. pp. 83-85 and 23 Am. Jur. Foreign
    aorporations880. 790
    AFPROVND JULY 2, 1942
    /d Grover Sellers                                 Yours very truly
          ASSISTAUT,
    FIR,$!$           &ll'ORNEY
                              GENERAL
    LA:mpWgW                                       ATTORNEYGENBAL OFTEXAS
    APPROVED:OPINIONCO?dMITTEE
               SW2 cHAIRXAN                        By /s/Lloyd Amsstroag
                                                                Assists&